Name: Commission Regulation (EEC) No 24/81 of 1 January 1981 fixing, for the remainder of the 1980/81 marketing year, the aid for castor seed harvested in the Community and processed in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 2/ 17 COMMISSION REGULATION (EEC) No 24/81 of 1 January 1981 fixing, for the remainder of the 1980/81 marketing year, the aid for castor seed harvested in the Community and processed in Greece Whereas application of the above criterion results in fixing the aid applicable during the same period to castor seed harvested in the Community and processed in Greece at the level given below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2874/77 of 29 December 1977 laying down special measures for castor seeds ('), and in particular Article 2 ( 5 ) thereof, Whereas Article 81 (2) of the Act of Accession of Greece provides that the aid for castor seeds provided in Article 2 ( 1 ) of Council Regulation (EEC) No 2874/77 is to be reduced by the incidence of the customs duties applied by the Hellenic Republic to the import of those products from third countries ; Whereas the aid for castor seed applicable within the Community as at present constituted during the period 1 January to 30 September 1981 has been fixed by Commission Regulation (EEC) No 3096/ 80 O ; The amount of the aid for castor seed harvested within the Community and processed in Greece , applicable during the period from 1 January to 30 September 1981 , is hereby fixed at 15-066 ECU per 100 kilograms . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 332 , 24 . 12 . 1977 , p . 1 . ( 2 ) OJ No L 324 , 29 . 11 . 1980 , p . 51 .